First of all, I take great pleasure in expressing to
the President of the General Assembly the sincerest
congratulations of the people and the Government of
Honduras on his well-deserved election to the presidency of
the General Assembly at its forty-eighth session.
In entrusting this very delicate role to him, the
international community is recognizing his personal merits
and those of our sister nation of Guyana. We are convinced
that with his experience and proven capacity he will conduct
the work of this Assembly with great success.
My delegation also extends a warm welcome to the
new Members of our Organization: the Czech Republic, the
Slovak Republic, The Former Yugoslav Republic of
Macedonia, Eritrea, Andorra and the Principality of Monaco.
We do so fully convinced that within the framework of the
United Nations we will establish and strengthen strong bonds
of friendship and cooperation with them, and that their
participation will contribute effectively to the full realization
of the principles and purposes enshrined in the United
Nations Charter.
Pursuant to those same principles, the Republic of
Honduras calls, as it did at the previous session of the
General Assembly, for greater support and resources to be
accorded to the universal organs for the legal settlement of
disputes, such as the International Court of Justice, whose
rulings contribute to the peaceful settlement of disputes
brought before it. We are pleased to state that a year ago
Honduras and El Salvador were handed down a ruling by the
International Court of Justice on their border dispute; we are
now complying with that ruling and the border populations
are living in complete harmony.
On the question of disarmament, in taking note of the
vital discussion of the destructive power of nuclear weapons,
we urge the nuclear-weapon States to arrive at sound,
verifiable agreements on the reduction and destruction of
such weapons and their means of delivery, taking into
account the great danger the use of these and other weapons
of mass destruction represents for humanity, and ensuring
that the growing financial resources released from the arms
race are transferred to the needs arising from international
cooperation for development.
It is only natural that, in activities in the field of
general disarmament, priority should have been given to
nuclear disarmament, but this must not impede renewed
efforts in the field of conventional disarmament, particularly
on a regional basis.
Honduras has observed with great concern the tragic
situation still prevailing in Bosnia and Herzegovina: the
escalation of hostilities, massive violations of human rights
and attempts to enshrine in legal instruments territorial
conquests obtained by aggression.
My country therefore unreservedly supports the Security
Council’s efforts to protect the displace populations, to
provide them with food, medicine and protection, and to
46 General Assembly - Forty-eighth session
obtain a cease-fire and a solution to the various problems
that stand in the way of restoring peace to the region.
In Somalia, there is no national government to ensure
that the United Nations intervention in that country will not
only mitigate the hunger which unfortunately afflicts its
inhabitants but also make it possible, with the full
participation of the Somalis, to follow the path to peace,
coexistence and the restoration of normalcy.
That path of hope has already been taken with great
determination in South Africa, and the international
community is rejoicing at the end of the last vestiges of
apartheid and the beginning of national reconciliation and
reconstruction.
It was with rekindled hope that the entire world learned
of the outcome of the negotiations which, under the inspired
mediation of the Government of Norway, led to the recently
signed historic agreement on mutual recognition between the
State of Israel and the Palestinian Liberation Organization.
This is one more step towards the normalization of good-
neighbourly relations in the Middle East with respect to the
right to self-determination of peoples.
The Honduran Government, which has followed with
interest and concern the fierce struggle that for decades has
pitted Israelis and Arabs against each other, welcomes this
positive development and hopes it will be accompanied by
peace agreements between Israel and its Arab neighbours.
Similarly, our country has followed with great attention
the course of events in Haiti, where we have welcomed the
agreement reached between President Jean-Bertrand Aristide
and the head of the country’s armed forces, through the
mediation of Mr. Dante Caputo, the Special Envoy of the
Secretaries-General of the United Nations and the
Organization of American States (OAS).
The text of this agreement, in addition to contemplating
a series of basic provisions for the solution of the crisis,
calls for the return of Haiti’s legitimate President, and for
compliance with all commitments undertaken both in the
United Nations and in the OAS. Our country expresses its
resolute support for all measures that may be taken to
comply with the timetable established in the Governors
Island Agreement, which led to the parliamentary ratification
of Prime Minister Robert Malval, which in turn has made it
possible to suspend the embargo on Haiti.
In Central America, the Tegucigalpa Protocol of
13 December 1991 has entered into force. It adapts the legal
framework of the former Organization of Central American
States to the new realities of the region by establishing a
system of Central American Integration which, acting under
the impetus of the regional summits, is strengthening and
fostering a new system of economic, social, cultural and
political integration for the benefit of all Central Americans.
In accordance with this basic objective, my country
aspires, with increasing determination and political will, to
see our region established as a region of peace, freedom,
democracy and development which is more actively involved
in the new reordering of the international community.
However, in spite of the progress in the regional peace
process, many of the root causes of the Central American
crisis persist, and the advances that have been made are only
a starting-point in confronting the underlying causes of the
armed conflict which threaten to destroy all that has been
accomplished.
Peace and development will be securely established
only if a broad and participatory commitment is achieved,
involving both the Governments and the organized sectors of
civilian society of each of our nations.
It is a fact that the difficulties of any one Central
American country have an effect on all other countries of the
region. Concerted action within a regional framework is
therefore necessary, to allow internal processes to be
strengthened while fully respecting the particular
circumstances of each country.
The Government of Honduras therefore appeals to our
fellow Central Americans to meet in the near future in order
to give a new thrust to coordination of the efforts which
benefit from international support and to make it possible for
us to view with hope the economic integration now under
way.
The challenge of establishing peace in Central America
requires that we give priority to the geographical areas most
affected by poverty. This in turn requires us to promote
greater social participation by deepening the process of
decentralization through a concept of human development at
the local level and expressing that social development in
realistic macroeconomic policies which encourage both
domestic and foreign investment.
In Honduras this year we will be holding our fifth
consecutive general election since the restoration of
democracy in 1980, and it is our policy to give firm support
to the economic integration of the Central American isthmus
Forty-eighth session - 28 September l993 47
in order to consolidate the results of growth with greater
social well-being.
A revitalized Central America with sustainable
economic growth, while respecting the natural environment
and continually acting to rapidly improve the quality of life
of its inhabitants, is the best guarantee of permanent security
for the region bathed by the Caribbean Sea, within which
Central America, in harmony with the principles of the
member countries of the "Community of the Caribbean", can
consolidate an era of peace and cooperation by the end of
this century.
The third Ibero-American summit, held at San Salvador
de Bahia, Brazil, examined with concern the subject of
development, with emphasis on social development. In so
doing, it reaffirmed in that community of nations the
commitment to representative democracy, the promotion of
the observance and defence of human rights, and the
promotion of the economic and social development of our
peoples, which are united by language, tradition and by a
shared future.
To follow up on what was decided in this new forum
for cooperation, we Ibero-Americans must strengthen our
commitment to the successful convening of the World
Summit for Social Development, an initiative of the Chilean
Government supported enthusiastically by Honduras, and
which we hope will be given a final impetus by this General
Assembly.
There can be no doubt that all of these attempts to
achieve prosperity for our nations must inevitably involve a
willingness on the part of the industrialized States to include
us in trying to establish an open, multilateral trade system
that gives our products greater access to competitive markets
so that more and more countries can reach satisfactory levels
of growth and trade.
Unfortunately, the Uruguay Round of Multilateral Trade
Negotiations has not yet been concluded, and this is a source
of grave concern to the less developed States whose
expectations are affected along with the programmes of
structural adjustment they are carrying out with great
sacrifice, as an effective contribution to a better ordering of
the world economy. Protectionist measures imposed by
certain States on exports from our region not only cause a
decline in the prices of those products but also impede
access to international markets, thus helping to plunge our
economies into a climate of uncertainty by restricting the
possibilities of investment and continued growth.
The need to achieve greater global economic stability
without regard to the economic and political might of any
individual nation should be examined along with the growing
convergence of opinions concerning global priorities with
regard to the environment; this was demonstrated in a clear
and positive way at the Earth Summit held at Rio de Janeiro
last year.
The deterioration of nature must be avoided. Together
we can design preservation strategies that also make it
possible to make rational use of our natural resources in
order to meet our countries’ requirements for employment
needs and economic growth. In Honduras, we have
established a Ministry of the Environment charged with
designing policies and strategies aimed at creating
mechanisms to protect and preserve our ecosystem and its
endangered species of flora and fauna.
Lastly, as regards the restructuring of the United
Nations, Honduras supports the proposal that the Security
Council be expanded to include new permanent and non-
permanent members so as to reflect the realities of today’s
world, allowing for the rotation of membership and an
equitable geographical distribution in the composition of the
Council.
We are also in favour of the revitalization of the United
Nations in the economic, social, cultural and related spheres.
It is essential that the necessary measures be adopted as soon
as possible to strengthen the capacity of those organs
concerned in order to discharge the functions conferred upon
them by the Charter of the United Nations in the sphere of
international cooperation.
We welcome the steps that have already been taken to
achieve the objectives we have set, but we believe that we
need to arrive at a more effective and more economical
United Nations system, one which is at the same time less
passive in executing the programmes adopted here.
The emergence of new conflicts and the persistence of
old ones in different parts of the world reconfirm, if such a
thing is necessary, the proven wisdom of trying to achieve,
as we approach the fiftieth anniversary of the United
Nations, an integral structure of harmonization and peaceful
cooperation for the international community. Let us pledge
to achieve this with our votes and our actions.
